United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Calexico, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 16-1298
Issued: December 1, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On June 14, 2016 appellant filed an application for review of a May 5, 2016 decision of
the Office of Workers’ Compensation Programs (OWCP), which denied appellant’s claim for an
emotional condition.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following OWCP’s April 5,
2016 letter to appellant requesting additional evidence, including a detailed description of the
work incidents that contributed to her claimed emotional condition, appellant submitted
responsive factual and medical evidence. This responds to the April 5, 2016 OWCP
questionnaire. In a May 5, 2016 statement, appellant addressed the particular matters at the
employing establishment that gave rise to her claim. She also submitted medical reports from
Dr. Jorge F. Robles dated March 8 to April 20, 2016, who treated appellant for stress and
diagnosed anxiety disorder caused by harassment from her supervisors. These reports were
received by OWCP on May 5, 2016. In its May 5, 2016 decision, OWCP denied appellant’s
1

41 ECAB 548 (1990).

claim for an emotional condition as appellant had not established that the alleged events
occurred, noting that she had not responded to the April 5, 2016 development letter and
questionnaire. It noted receiving an April 20, 2016 report from Dr. Robles, but indicated that the
medical evidence submitted did not contain diagnoses. OWCP did not note receipt or
consideration of appellant’s response to OWCP’s questionnaire or medical reports from
Dr. Robles dated March 8 to 22, 2016.
The Board finds that OWCP, in its May 5, 2016 decision, did not review appellant’s
response to the questionnaire or the medical reports form Dr. Robles received on May 5, 2016.2
For this reason, the case will be remanded to OWCP to enable it to properly consider all the
evidence submitted at the time of the May 5, 2016 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate merit decision on the
claim.
IT IS HEREBY ORDERED THAT the May 5, 2016 decision of the Office of Workers’
Compensation Programs set aside. The case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: December 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

Supra note 1. See Linda Johnson, 45 ECAB 439 (1994) (where the case was remanded for consideration of the
evidence received the same day as the issuance of OWCP’s decision).

2

